DISTRICT COURT OF APPEAL OF THE STATE OF FLORIDA
                              FOURTH DISTRICT

                         RONALD B. LOSNER,
                             Appellant,

                                    v.

    U.S. BANK TRUST, N.A., AS TRUSTEE FOR LSF9 MASTER
   PARTICIPATION TRUST, THE AUSTRALIAN OF PALM BEACH
CONDOMINIUM ASSOCIATION INC., JESSICA PETERSON, CITY OF
 WEST PALM BEACH FLORIDA, CITY OF PALM BEACH GARDENS
FLORIDA, UNITED STATES OF AMERICA and CAROL S. CALLAHAN,
                          Appellees.

                              No. 4D16-2190

                          [October 12, 2017]

  Appeal from the Circuit Court for the Fifteenth Judicial Circuit, Palm
Beach  County;    Martin    H.    Colin,    Judge;   L.T.    Case    No.
502012CA000780XXXXMB.

   Brian K. Korte and Scott J. Wortman of Korte & Wortman, P.A., West
Palm Beach, for appellant.

   Brandon S. Vesely of Albertelli Law, Tampa, for appellee U.S. Bank
Trust, N.A., as trustee for LSF9 Master Participation Trust.

PER CURIAM.

  Affirmed.

DAMOORGIAN, CONNER and FORST, JJ., concur.

                          *          *          *

  Not final until disposition of timely filed motion for rehearing.